EXAMINER’S COMMENT

This corrected Notice of Allowance is to make of record the Information Disclosure Statements submitted March 5, 2021 and March 18, 2021. 
 
This Corrected Notice of Allowance does not extend the time period for reply. The deadline for reply remains three months from the mailing date of the first Notice of Allowance on January 15, 2021.

IDS
Non Patent Literature reference No. 2 on IDS 3/18/2021 has not been considered. No reference was provided with the IDS. 

In addition, a second IDS was filed on 03/18/2021. The second IDS appears to be a duplicate copy, and therefore, the references cited thereon are considered on the first IDS filed on 03/18/2021.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 
 
/R. K/
Patent Examiner, Art Unit 2911
Date: 3/30/2021



/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911